 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT

 8                     FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   Richard and Arretta Tyler,                             No. 2:19-cv-00651-KJM-AC
11                             Plaintiffs,                  ORDER
12           v.
13
     Valley MRI and Radiology, Inc., et al.,
14
                               Defendants.
15

16          The matter is before the court on the defense motion to strike the plaintiffs’ reply brief in

17   support of their motion for partial summary judgment or, in the alternative, for leave to file a

18   surreply. ECF No. 42. The plaintiffs do not oppose the alternative request for leave to file a

19   surreply to address evidence cited and arguments advanced for the first time in reply. ECF

20   No. 44. The court grants that alternative relief for good cause shown. Amalgamated Transit

21   Union, Int’l v. United States Dep’t of Lab., No. 20-00953, 2021 WL 2003104, at *1 (E.D. Cal.

22   May 19, 2021) (granting an unopposed motion to file a sur-reply to address purportedly new

23   evidence). Within twenty-one days, defendants may file a surreply brief no longer than five

24   pages to address any evidence cited or arguments raised for the first time in reply.

25          This order resolves ECF No. 42.

26          IT IS SO ORDERED.

27   DATED: June 8, 2021.

28
